EXAS




Hon. Ogden Bass                      Opinion NO. u-36
Criminal District Attorney
Brazoria County Courthouse           Re:   Eligibility of certain prop-
Angleton, Texas   77515                    erty in the City of Freeport
                                           for an urban renewal project
Dear Mr. Bass:                             under Article 126gL-3, V.C.S.
     You   request our opinion'as to whether a certain project is an
eligible   project under the Texas Urban Renewal Law, Article 126gb3,
Vernon's   Civil Statutes. You advise that the City of Freeport has
properly   and legally adopted the provisions of said law, and that:
    "1 f The land involved is a part of the Velasco townsite,
    which was platted around 1900 and is now a part of the
    City of Freeport, Texas;
     "2. The land involved is largely open;
     “3.  The platted area is in blocks measuring 304 feet
     by 270 feet, with interior lots of 25 feet ana 27 foot
     exterior lots, and is platted in a grid system of streets
     ranging from 60 to 70 feet in width, which streets exist
     every 304 feet, intersectioning at every 270 feet;
     “4.  The ownership is widespread, with people owning the
     same residing all over the United States;
     “5.  The titles to the extent of at least 5G$ are
     defective because of void tax sales;
     “6.  The area is usually 60$ to 7O$ delinquent in
     payment of county ad valorem taxes;
     “7 . It is impossible to develop the land because of
     the diversion of ownership of the separate 25 foot lots;
     "8. The area has some open shell streets;
     "9. The area is occupied, in part, by large electric
     transmission towers;

                               - 167 -
Hon. Ogden Bass, page 2 (~36)


     "10. The area is grown up in weeds and brush;
     "11. The area is laced with open ditch drainage,
     and such ditches contain stagnant water infested
     by mosquitoes;
     "12. The area hinders the development of the City of
     Freeport by reason of the foregoing conditions and Is
     the last storm protected area available for development
     of the City;
     "13.  Because of a combination of the foregoing factors,
     the cost of collecting taxes for the county on the lots
     exceeds the amount recovered."
     We will quote only those portions of the statute which appear
pertinent to your Inquiry.
     Section 2 recites, in part, that:
           . a .the prevention and eliminatlon of slum
          and blighted areas Is a matter of State policy
          and State concern in order that the State and
          its cities shall not continue to be endangered
          by areas which. a .while contributing little to
          the tax income of the State and Its cities, con-
          sume an excessive portion of its revenues. O .;
          that by such prevention and elimination property
          values, freed from the depressing influence of
          blight, will be stabilized, and tax burdens will
          be distributed more equitably, and the financial
          and capital resources of the State, required for
          the prosperity of, and provision of necessary
          governmental services to, its people, will be
          strengthened;. O -"
     Section 4 defines various terms.
     Sub-section (I) defines "Blighted Area', In part, as an area:
               .which. o .by rea~sonof the predominance
          therein of defective or inadequate streets, e O,
          or by reason of the existence therein of ln-
          sanitary, unhealthful or other hazardous con-
          ditions which endanger the public health, safety,
          morals or welfare of the inhabitants thereof and
          of the city,. s .or by reason of the existence
          therein of conditions which endanger. e *property
          by fire or from other causes, or by reason of the
                                - 168 -
        ..




Hon. Ogden Bass, page 3 (M-36)


             existence therein of any combination of the
             hereinabove stated causes, factors or con-
             ditions, results in a condition in that area
             which substantially retards or arrests the
             provisions of a sound and healthful housing
             environment, or which thereby results in and
             constitutes an economic or social liability
             to the city, and is thus a menace, in Its
             present condition and use, to the public health,
             safety, morals or public welfare of the city,. . ."
     Sub-section (k) states, In part, that the term 'Urban Renewal
Actlvlties" shall:
             11
              . . .whenever used In this act, include. . .
             'rehabilitation or conservation' which shall be
             limited to clearance or rehabilitation measures
             or any combination thereof which might be re-
             quired to prevent further deterioration of an area
             which is tending to become either a blighted or
             a slum area and shall specifically include:. . .
             (1) afquisltion of. . .(ii) land which Is pre-
             dominately (sic) open and which because of
             obsolete platting, diversity of ownership, de-
             terioration of structures or of site improvements
             or otherwise, substantially impairs or arrests the
             sound growth of the community;,.. ."
     We do not find the term "Urban Renewal Activities" used in exactly
such sequence anywhere else in the act. Hence, to attribute meaning
to the language, as we must under standard rules of statutory constru-
tlon, we must assume that the Legislature was speaking generally of
activities connected with the urban renewal program.
     Sub-section (j), In this connection defines "Urban Renewal
Project", a term used often in the Act, as including:
             11
               .. .activities of a city. . .in an urban renewal
             area for the ellmination and,for the prevention of
             the devel.opmentor spread of slums and blight,. . ."
     Sub-section (t) defines "Conservation", a term used in Sub-
section (k), supra, to mean the:
             ,I
              . . .preservlng, protecting and keeping of an
             area which is susceptible to blight.from suc-
             cumbing to blight."

                               - 169 -
                                                   .    ,




Hon. Ogden Bass, page 4 (M-36)


     We take notice of the fact that the actj when read from its
four corners, appears to include within the term "Blighted Area"
not only land that is presently blighted but also land which, be-
cause of the existence of certain adverse conditions, Is In danger
of "succumbing to blight".
     Section 5 requires the City Council, with approval of the
electorate, to adopt a resolution finding that a slum or blighted
area exists and that:
          11
           0 e .the rehabilitation, conservation, or slum
          clearance and redevelopment, or a combination
          thereof, of such area or areas is necessary in the
          interest of public health, safety, morals or wel-
          fare of the residents of such city. . ."
     Section 9 gives the city:
          11
           * . .a11 the powers necessary or convenient to
          carry out and effectuate the purp~osesand pro-
          visions of this act, including the following
          powers.         o UndErtake ,and carry out urban
          renewal pr$?tE 0 . .
     Sub-section (j) of Section 9 gives the city authority:
          11
           0 0 .to close, vacate, plan or replan streets,
          roads, sidewalks, ways or other places; to plan
          or replan, zone or rezone any part of the city. . .'I
     Section 10a allows the city to relocate electric transmission
lines at city expense.
     Under the facts outlined in your request, the area in question
constitutes in our opinion a "Blighted Area" as defined in Sub-
section (I) of Section 4 of the Urban Renewal Law (Article 126921-3,
Vernon's Civil Statutes). Therefore, you are advised that the pro-
posed Urban Renewal Project is an eligible project under the facts
submitted In your request since such facts would constitute reason-
able support by substantial evidence of the city's fact determina-
tion that conditions exist that are detrimental to the public health,
safety, morals or welfare of the city. Davis v. City of Lubbock,
160 Tex. 38, 326 s.w.2d 699 (1959).
Hon. Ogden Bass, page 5 (~-36)


                                   SUMMARY
     Under the stated facts, the proposed project of the City
     of Freeport is an eligible project under the Texas Urban
     Renewal Law.




Prepared by J. Arthur Sandlin
Assistant Attorney General
JAS:bp

APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
W. V. Geppert, Co-chairman
Houghton Brownlee
John Reeves
Dyer Moore
Pat Bailey
STAFF LEGAL ASSISTANT
A. J. Carubbl, Jr.




                                 - 171 -